internal_revenue_service number release date index number ----------------------------- --------------------------- ----------------------------------- in re ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-123333-16 date date ----------------------- legend grantor ------------------------------------------------------------------ representative -------------------- attorney ------------------------------ a ----------------------------- plan ------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------ -------------------------------------------------------------------------------- trust -------------------------------------------------------------------------------------- revocable_trust ---------------------------------------- state court ------------------------------------------------ citation ------------------------------------- citation ------------------------------------------------------------- citation ---------------------------------------------------------------------------- citation ------------------------------------------------------------- citation ------------------------------------------------------------------------------------------------ state statute ------------------------------------------------------------------- date --------------------- date ----------------- date --------------------------- date date ---------------- ------------------------------------------------------------------------------------- ------------------------- plr-123333-16 dear ------------- this letter responds to your personal representative’s letter of date and subsequent correspondence regarding the federal gift estate and generation-skipping_transfer_tax consequences of a judicial reformation of a_trust the facts submitted and representations made are as follows grantor with her representative representative worked with attorney to structure her life_insurance plan on date representative and attorney discussed the possibility of creating a_trust to hold life_insurance policies insuring grantor’s life the proceeds of which would be payable on grantor’s death to separate trusts for her children on date attorney presented a detailed analysis taking into account premium payments income_tax consequences and potential estate and gift_tax consequences the analysis concluded that i under this plan the plan the greatest amount of net insurance proceeds would be available for distribution at grantor’s death ii grantor would pay gift_tax during life for her gifts of the annual insurance premiums and iii there would not be any estate_tax payable at grantor’s death the detailed analysis specifically concludes that the net insurance proceeds would not be includible in grantor’s gross_estate grantor and representative agreed that this plan represented grantor’s intent and that such plan would be implemented with these specifications attorney drafted the trust agreement on date grantor executed the irrevocable_trust trust a currently serves as the trustee paragraph b of article i of trust states that grantor intends that the value of the trust shall not be included in her gross_estate at death for federal estate_tax purposes under paragraph b of article v at grantor’s death the trustee is to divide the trust estate into as many separate shares as are then required to provide one share for each then living child of grantor and one share for the then living descendants collectively of any child who died the amounts of the shares are to be determined by multiplying the total value of trust by a fraction of which i the numerator is the value of property distributable to the child or the child’s descendants under grantor’s last will and testament will and grantor’s revocable_trust revocable_trust and ii the denominator is the total value of property distributable to all of grantor’s children and their descendants under the will and revocable_trust grantor made an initial transfer to trust and the trustees used this to purchase policies insuring her life she periodically made additional transfers to trust and these were applied to the life_insurance premiums grantor reported each transfer on a timely filed plr-123333-16 form_709 united_states gift and generation-skipping_transfer_tax return she allocated a portion of her generation-skipping_transfer_tax_exemption amount to each transfer grantor recently discovered that notwithstanding her expressed intention and decision to create trust in accordance with the plan so that the trust property would not be includible in her gross_estate it is possible that the trust property might be included in her gross_estate due to a drafting error made by attorney in conflict with grantor’s intent as set forth in paragraph b of article i paragraph b of article v erroneously provides that a child’s or a child’s descendants’ share of trust assets at grantor’s death is to be determined in accordance with grantor’s will and revocable_trust on date grantor filed a petition in state court to retroactively reform to date paragraph b of article v in her declaration to the court grantor represented that i she directed attorney to draft a_trust instrument consistent with the plan ii she believed each of her gifts was a completed_gift for federal gift_tax purposes and iii the proposed reformation reflects her true intentions in establishing trust in his declaration to the court attorney represented that the language of paragraph b of article v is the result of his scrivener’s error he further represented that the reformation was necessary to correct the error to reflect grantor’s true intentions in establishing a_trust that would not be includible in her estate state court granted the petition on date as reformed paragraph b of article v provides that following grantor’s death the trustee shall divide the trust estate into as many separate and equal shares as are required to provide one share for each then living child of grantor and one share for the then living descendants collectively of any child who has died you have asked us to rule that as a result of the retroactive reformation of paragraph b of article v grantor’s transfers to trust will be completed gifts for gift_tax purposes as a result of the reformation the assets of trust will not be includible in grantor’s gross_estate at her death for generation-skipping_transfer_tax purposes in determining the inclusion_ratio under sec_2642 with respect to transfers of property made by grantor to trust the value of the property will be determined under sec_2642 as of the date of each gift to trust plr-123333-16 law and analysis ruling and ruling sec_2501 of the internal_revenue_code imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value of the property at the date of the gift is considered the amount_of_the_gift where property is transferred for less than an adequate_and_full_consideration in money or money’s worth the gift is the amount by which the value of the property transferred exceeded the value of the consideration sec_2035 provides that if the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the three-year period ending on the date of the decedent’s death and the value of such property or an interest therein would have been included in the decedent’s gross_estate under sec_2036 or if such transferred interest or relinquished power had been retained by the decedent on the date of his death the value of the gross_estate shall include the value of any property or interest therein which would have been so included sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death - the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income there from sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any plr-123333-16 such power is relinquished during the three-year period ending on the date of the decedent’s death sec_2042 provides in part that the value of the gross_estate shall include the value of all property to the extent of the amount receivable by all other beneficiaries as insurance under policies on the life of the decedent with respect to which the decedent possessed at his death any of the incidents_of_ownership exercisable either alone or in conjunction with any other person it is well settled under state law that if by mistake an instrument as written fails to express the true intention or agreement of the parties a court of equity will grant reformation of the instrument to make it correctly express the agreement actually made this rule applies to inter_vivos trusts citation it is immaterial whether the mistake is one of fact or law any mistake of the scrivener which could defeat the true intention may be corrected in equity by reformation citation citation reformation does not change the agreement rather it enforces the agreement it orders a change in the drafted instrument so that it will correctly express what has been the real agreement from its inception citation under state statute a court may order that the terms of a_trust be modified if it is necessary to achieve the settlor’s tax objectives and is not contrary to the settlor’s intentions the court shall exercise its discretion to order a modification in the manner that conforms as nearly as possible to the probable intention of the settlor see also citation in 387_us_456 the court considered whether a state trial court’s characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court in this case the declarations made by grantor and attorney to state court together with contemporaneous correspondence and exhibits provide clear_and_convincing evidence that grantor intended trust to conform to the details of the plan as presented to her by attorney most importantly that the trust property would not be included in her gross_estate the language of paragraph b of article v providing for a reserved power directly controverts grantor’s clearly expressed intention that her gifts to trust be completed gifts such that there would be no inclusion of the trust property in her gross_estate in further expressing her intent grantor filed timely gift_tax returns reporting each of her transfers to trust as a completed_gift for which she paid gift_tax and to which plr-123333-16 she allocated gst_exemption attorney has explained that the inclusion of the reserved power in paragraph b of article v is the result of his scrivener’s error in drafting in reforming trust state court found that the reformation was necessary to correct the scrivener’s error and to reflect grantor’s true intentions based on the information and documentation submitted we conclude that state court’s order retroactively reforming trust is consistent with applicable state law as applied by the highest court of state accordingly paragraph b of article v as reformed is effective as of date for estate and gift_tax purposes consequently we conclude that as a result of the reformation grantor’s transfers to trust are completed gifts for gift_tax purposes moreover paragraph b of article v as reformed does not reserve to grantor any powers or interests for purposes of sec_2035 sec_2036 or sec_2038 such that would result in inclusion of the trust property in grantor’s gross_estate likewise paragraph b of article v as reformed does not give grantor any incidents_of_ownership in insurance policies held by trust for purposes of sec_2042 ruling sec_2601 imposes a tax on every generation-skipping_transfer a generation- skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2632 provides that an individual’s gst_exemption may be allocated at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such return is required to be filed under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is the excess if any of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or plr-123333-16 before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period in this case the reformation is effective as of date and grantor’s transfers to trust were completed gifts on the dates of such gifts consequently the inclusion_ratio with respect to each transfer of property to trust is determined under sec_2642 based upon the gift_tax value of the property on the date of the respective transfer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa c liquerman melissa c liquerman chief branch office of associate chief_counsel passthroughs special industries enclosure copy of letter for sec_6110 purposes cc
